DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With regard to claim 1-9, the claim(s) recite(s) “a method for determining a maximum Raman gain of a Raman fiber amplifier…” . This judicial exception is not integrated into a practical application because all the steps of the method could be done mentally. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because  in particular the step “obtaining transmission performance parameters of a current optical fiber transmission line, the transmission performance parameters including a distance between the joint and the pump source, a fiber loss coefficient, and a fiber length” can be performed without the need for any Raman fiber amplifier in operation (for example, the transmission performance parameters can be obtained from a list).  Similarly, the step “looking up the relationship between the maximum Raman gain and the joint loss Att point[i] , the transmission performance parameters . .and a fiber length” is merely a mental step that can be performed with the aid of a written database (see MPEP 2106.04(a)(2) III. B. ).
With regard to claims 10-18, the claimed invention is directed to the standard components of a computer, i. e.  recites “at least one processor, a memory in communication with the at least one point according to the distance between the joint and the pump source, and obtaining a 0km-equivalent join loss Att coefficient according to  the fiber loss coefficient”  . The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all of the data could be obtained from the computer memory, and calculations done with a processor, so that components of a Raman amplifier are not required (see MPEP 2106.04(a)(2) III. C.).
The Examiner suggests that components and/or physical operations of the Raman fiber amplifier, such as input/output monitors, or OTDR apparatus be included in the independent claims.

Information Disclosure Statement
The information disclosure statement filed on May 19, 2020 has been considered by the Examiner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Ghera et al., Eiselt, Onaka, Gurusami et al., and Hochhalter disclose Raman amplifiers and Raman amplifier control processes.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645